DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

ACTUAL POSITIVE RESULTS, INC., a Florida corporation, and ROGER
                        HUGHES,
                       Appellants,

                                      v.

                           BANKUNITED, FSB,
                               Appellee.

                                No. 4D15-241

                                [March 9, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lynn Rosenthal, Judge; L.T. Case No. 062009CA031632.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

   Michael Farrar, Doral, for appellee.

PER CURIAM.

    Appellants Actual Positive Results and Roger Hughes appeal the entry
of a final judgment of foreclosure in favor of Appellee BankUnited, FSB.
While we affirm the trial court’s rulings on all issues raised by Appellants,
we remand this case to the trial court with instructions to correct the name
of the plaintiff in the Final Judgment. Specifically, the trial court granted
the original plaintiff’s motion to substitute One Palm Capital, LLC, as the
plaintiff in this case. The Final Judgment, however, still specifies
BankUnited, FSB, the original plaintiff, as the prevailing party. This error
should be remedied.

   Affirmed and remanded.

STEVENSON, MAY, and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.